COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 RUBEN RODRIGUEZ,                             §              No. 08-17-00177-CR

                     Appellant,               §                 Appeal from the

 v.                                           §                41st District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20160D04706)

                                           §
                                         ORDER

       The Court GRANTS Leticia Perez’s request for an extension of time within which to file

the Reporter’s Record until March 22, 2018. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Leticia Perez, Court Reporter for the 41st District Court for

El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court on or

before March 22, 2018.

       IT IS SO ORDERED this 20th day of February, 2018.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.